DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 3/15/2022, with respect to the 102 rejection under Deville have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance: Prior art discloses surgical instruments having a source of suction with a controllable vacuum valve and a controller that operates a pulsation protocol to modulate pressure at the distal end of a catheter.  Prior art additionally discloses the concept of a tubing segment that connects an aspiration catheter to a vacuum source.  Surgical systems having a series of tubular shafts having different diameters are also known in the art, such as USPAP 2018/0021098 (Hemphill) that discloses the concept of sensors that that detect which cannula is attached and the associated diameter of the cannula [0041] and USPAP 2019/0059703 (Ting) that discloses a series of interchangeable insertion tubes (11a-d) with different diameters (see Figure 4 and [0031]).  Prior art fails to disclose or suggest a controller that detects a change in catheter diameter that corresponds with a change in the connection of the catheter to a tubing of the system, and wherein the controller changes a pulsation protocol responsive to the change in the catheter diameter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771